Citation Nr: 0912883	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  07-14 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for tinnitus.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1961 to 
December 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2005 rating decision in 
which the RO denied service connection for tinnitus.  

As a final preliminary matter, the Board notes that a VA 
medical record was received in September 2006 which diagnosed 
the Veteran with multiple rashes.  The VA Doctor opined that 
they could be caused by exposure to Agent Orange or other 
toxic chemicals during military service.  The Board construes 
the submission of this report as a petition to reopen the 
Veteran's June 2004 claim for service connection for jock 
itch and warts of the hands (claimed as body rash and skin 
condition due to herbicide exposure) as a result of exposure 
to herbicides, which was denied in a rating decision issued 
in December 2004.  This matter is referred to the RO for 
clarification and appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The issue of entitlement to service connection for tinnitus 
must be remanded for the following reasons.  

At a October 2004 VA audiological examination, ordered to 
determine whether service connection was warranted for 
hearing loss status post left tympanomastoidectomy (before 
the Veteran had filed a claim for tinnitus), the examiner 
reported that the Veteran denied tinnitus when relating his 
medical history.  During that examination, the Veteran stated 
he had been experiencing hearing loss since he got out of 
military service and that it had been progressive in nature.  
The Veteran explained that after service he had left ear 
surgery and experienced chronic ear infections, otalgia, and 
otorrhea.  For these reasons, the VA examiner did not provide 
an opinion with regard to whether tinnitus existed and if so, 
whether it was related to the Veteran's military service.  

Thereafter, in a VA Form 21-4138 dated January 2005, the 
Veteran stated that he had continual ringing in his ears 
(tinnitus) and drainage from the left ear.  The RO treated 
this as a new claim for tinnitus.  The RO issued a rating 
decision in September 2005 denying service connection for 
tinnitus.  The RO primarily based its decision on the fact 
that the Veteran denied having tinnitus during the VA 
audiological examination in 2004 and that medical evidence 
contained in the claims folder was negative for complaints of 
tinnitus.  

The Veteran contends that he sustained damage to his hearing 
while serving as a company commander driver/machine gunner 
where he was exposed to military noise.  The Veteran denies 
occupational and recreational noise exposure.  The Veteran 
has been service connected for bilateral hearing loss and 
granted an evaluation of 10 percent.  The Veteran's service 
treatment records and private medical records reveal a long 
history of ear infection, hearing loss, and various related 
complications, dating back to a separation examination report 
which indicates hearing loss in November 1964.  

Additionally, the Veteran was diagnosed with cholesteatoma in 
August 2006 by a VA physician who opined that this could have 
been caused by a tympanic membrane perforation from an injury 
during service and went on to say that the cholesteatoma is 
at least as likely as not related to his military service.  
There has been no medical opinion regarding whether or not 
the claimed tinnitus is part of the diagnosed cholesteatoma 
or is a separate disorder.  

Thus, the record establishes that the Veteran has hearing 
loss that is service connected.  Additionally, the record 
contains competent lay evidence of persistent or recurrent 
symptoms of tinnitus, and reflects continuity of 
symptomatology capable of lay observation by the Veteran 
indicating that his claimed tinnitus may be associated with 
his hearing loss.  

The Board notes that the Veteran has not been afforded a VA 
examination in conjunction with his claim for service 
connection for tinnitus.  The duty to assist requires VA to 
provide a Veteran with an examination or to obtain a medical 
nexus opinion based upon a review of the evidence of record 
if VA determines that such measures are necessary to decide 
the claim on appeal.  See 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c)(4) (2008); see also Charles v. Principi, 16 
Vet. App. 370 (2002).  Because the record shows that the 
Veteran does claim to currently suffer from tinnitus, and 
because the Veteran did experience in-service noise exposure 
(as conceded by the RO), the Veteran should be afforded a VA 
examination to obtain a medical opinion regarding whether the 
Veteran has tinnitus and if so, whether it is etiologically 
related to service.  

Prior to scheduling the Veteran for an examination, the RO 
should  ensure that all due process requirements are met, the 
RO should also give the Veteran another opportunity to 
present information and/or evidence pertinent to the claim 
remaining on appeal.  In particular, the Board notes that the 
RO failed to provide notice of what was needed to 
substantiate the Veteran's claim for service connection in a 
post-rating October 2006 notice letter.  The RO's notice 
letter to the Veteran should explain that he has a full one-
year period for response.  See 38 U.S.C.A § 5103(b)(1); but 
see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on 
the claims before the expiration of the one-year notice 
period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1. Provide specific notice as to the type 
of evidence necessary to substantiate the 
claim for service connection.  The RO's 
letter should clearly explain to the 
Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).


2. Assist the Veteran in obtaining any 
additional evidence identified following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
Veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3. The RO should schedule the Veteran for 
an examination by a VA examiner with the 
appropriate expertise in order to 
determine the nature and etiology of any 
current tinnitus disorder.  The claims 
folder and a copy of this Remand must be 
provided to the examiner for review.  The 
examiner should note in the examination 
report that he or she has reviewed the 
claims folder.  Based on examination 
findings and a review of the claims 
folder, the examiner should specifically 
express an opinion as to whether it is at 
least as likely as not (i.e., there is a 
50 percent or greater probability) that 
(1) the Veteran has tinnitus, and, if so, 
(2) whether it was incurred or 
permanently aggravated during the 
Veteran's period of active duty, or is 
otherwise related to service, to include 
his diagnosed cholesteatoma.  

The examiner should clearly outline the 
rationale for any opinion expressed.  If 
any requested medical opinion cannot be 
given, the examiner should state the 
reason why.  

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the claim on appeal, in 
light of all pertinent evidence and legal 
authority.  If the benefit remains 
adverse, the Veteran and his 
representative should be furnished a 
supplemental statement of the case, to 
include the provisions of 38 C.F.R. 
§ 3.156(a), and afforded an appropriate 
period of time to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




